ORDER
On March 23, 1989 we issued an order directing the respondent, John V. Kenny to file his further response to a complaint (DB 488) on or before April 10,1989. The order contained an admonition informing the respondent that his failure to file the further response would result in an order being entered, without any further notice, indefinitely suspending him from the practice of law. On April 11, 1989, the Board’s Counsel informed this Court that the respondent had not filed the required response.
Accordingly, it is ordered that the respondent, John V. Kenny, be and he is hereby suspended from engaging in the practice of law in this State until further order of this Court.
MURRAY, J., did not participate.